Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Examiner notes the specification at [0161]:
In the present application the term "encoding" should be understood as encompassing the modulation of the intensity of the parent or precursor ions. The modulation can occur in time or space (or both) leading to time or space dependent precursor ion intensity. The encoding process may or may not include non-deterministic or pseudo random effects such as those produced by space charge or saturation. The encoding process preferably results in different precursor ions having different encoding i.e. different intensity profiles. The encoding of a particular precursor ion may be determined by the measurement of the precursor ion via a second device such as a Time of Flight mass spectrometer.

Further, the specification distinguishes between dispersive and non-dispersive encoding, but does not claim that distinction. 
Response to Applicant’s Remarks
	Applicant states on the record that a POSITA would know that a control device is a computer, overcoming the 112, first/sixth paragraph rejection. 
Applicant argues that Clemmer fails to disclose the newly amended claim language. They maintain that the language means “scans a parameter (in this case a mass to charge ratio transmission window of a mass filter) to achieve different intensity profiles of different parent ions over time” which are then correlated with children ions. 
First, this is a TOFMS, so different species of ions are caused to have different intensity profiles as a function of time regardless, see e.g. ¶69 IMS means that “ions have low mobility lag behind those having higher mobility” and TOFMS “wherein the ions separate in time according to their individual masses.” The method of Clemmer allows each drift time packet to produce a plurality of species of parent ions but limited, so it can better “resolve a number of TOF’s, corresponding to a number of mass to charge ratios” (Figure 6 and ¶81).  


The QMF itself acts as a “bandpass filter wherein the pass band of m/z values is controlled via computer by controlling the operating strength and frequency of the RF voltage supply and … the operating strength of the DC voltage supply” and controls the mass to charge ratio transmission window of ions “being passed from IMS … to the collision cell” ¶103 and the QMF is operable “during such time periods to pass only ions have m/z values equal to those of interest” ¶110. And the ions move from the QMF (Figure 13, part 422 or 430) to the TOFMS (Part 410), so are still subjected to both. 
Under the broadest reasonable interpretation of “varying a parameter, a mass to charge ratio transmission window of a mass filter, so that different species of parent ions are caused to have different intensity profiles as a function of time” Clemmer teaches varying window via this QMF, and detection of any resulting ions will  have a resulting different intensity profiles as a function of time because of the different mass/charge ratio and how that interacts with TOF MS. 
So, without more specific arguments, the best of examiner’s understanding, Clemmer still teaches the claims as noted below. 
Claim Objections

Claim Rejections - 35 USC § 102
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 67 as well as any claims that depend from one of these claims and/or use the same indefinite language as specified below, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 56, 73 and 77 recite “varying, increasing, decreasing or ramping a parameter” “vary, increase, decrease, or ramp a parameter” respectively. This is indefinite because it seems to be a list of alternatives, but the alternative encompass each other. For instance, to decrease a parameter is to vary the parameter. Because it is unclear how these words change the scope, in the alternative, of the claims, the boundaries of the claim are not clearly and definitely laid out. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 56, 60, 62, 65, 73, and 75are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clemmer (20020014586).
Regarding Claim 56, Clemmer teaches a method of mass spectrometry ([105]-[112]) comprising: 
generating a plurality of species of parent ions (Figure 13, part 408); 
varying a parameter between a plurality of different parameter values so that different species of parent ions are caused to have different intensity profiles as a function of said parameter value or as a function of time (Figure 13, parts 406, 422, 430); 
mass analysing at each parameter value any fragment or product ions which are derived from said parent ions (Figure 13, part 412, coming from collision step, part 418); and 
correlating or assigning fragment or product ions with corresponding parent ions on the basis of the intensity profile of said fragment or product ions as a function of said parameter value or as a function of time and the intensity profiles of said parent ions as a function of said parameter value or as a function of time (the point of MS/MS – e.g. par 110, 112, Figure 15d, 16d)
wherein the step of varying a parameter comprises scanning a mass to charge ratio transmission window of a mass filter ([103]) so that the different species of parent ions are caused to have the different intensity profiles as a function of time (as described above, a function of TOF-MS). 

Regarding Claim 60, Clemmer teaches the method of claim 56, wherein said mass filter comprises a quadrupole rod set mass filter ([102]-[110], Figure 11, QMF is quadrupole mass filter) with a pseudo potential well (created by the RF voltage on the rods) and confined in a second direction by a DC potential well ([103]).
Regarding Claim 62, Clemmer teaches the method of claim 56, further comprising operating said mass filter in a band pass mode of operation in which only ions having mass to charge ratios greater than a first mass to charge ratio and less than a second mass to charge ratio are transmitted ([108], as well as Figure 14c, 15c, 16c). 

Regarding Claim 73, Clemmer teaches the mass spectrometer comprising: 
an ion source arranged and adapted to generate a plurality of species of parent ions (Figure 13, part 408); 
a control device arranged and adapted to vary, increase, decrease or ramp a parameter between a plurality of different parameter values so that different species of parent ions are caused to have different intensity profiles as a function of said parameter value or as a function of time (Figure 13, part 406, 422, 430); 
a mass analyser arranged and adapted at each parameter value to mass analyse any fragment or product ions which are derived from said parent ions (Figure 13, part 412 ); and 
a control device arranged and adapted to correlate or assign fragment or product ions with corresponding parent ions on the basis of the intensity profile of said fragment or product ions as a function of said parameter value or as a function of time and the intensity profiles of said parent ions as a function of said parameter value or as a function of time (par 110-112, Figure 15d, 16d)
wherein the control device is arranged and adapted to vary a parameter comprises scanning a mass to charge ratio transmission window of a mass filter ([103]) so that the different species of parent ions are caused to have the different intensity profiles as a function of time (as described above, a function of TOF-MS). 

Regarding Claim 77, Clemmer teaches the method of mass spectrometry comprising: 

encoding the precursor ion beam by varying a mass to charge ratio transmission window of the QMF (part 422, 430), varying a parameter between a plurality of different parameter values so that different species of parent ions are caused to have different intensity profiles as a function of said parameter value or as a function of time (Figure 15, 16, etc);
subsequent to the step of encoding, forming fragment or product ions derived from the plurality of species of parent ions (Figure 13, part 418);
mass analysing at each parameter value any fragment or product ions which are derived from said parent ions (Figure 13, part 412); and 
correlating or assigning fragment or product ions with corresponding parent ions on the basis of the intensity profile of said fragment or product ions as a function of said parameter value or as a function of time and the intensity profiles of said parent ions as a function of said parameter value or as a function of time, wherein said parameter comprises a mass or mass to charge ratio transmission window (par 110-112, Figure 15d, 16d).

Regarding Claim 78, Clemmer teaches the method of claim 56, wherein the mass to charge ratio transmission window of the mass filter is progressively varied during the scanning ([0182], varied between ions a, b, c where definition of progressively is “happening or developing in stages” which this happens in stages where they select each window in a different drift packet stage). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above.
Regarding Claim 57, Clemmer teaches the method of claim 56, but fails to explicitly teach wherein the step of varying, said parameter between a plurality of different parameter values comprises varying, said parameter between at least 50 different parameter values. However, Clemmer does vary the different parameter values between multiple parameter values for a sample while selecting several different m/z transmission windows, e.g. [108]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have varied, increased, decreased, or ramped said parameter between at least 50 different parameter values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above and further in view of Hoyes (20090134321).
Regarding Claim 61, Clemmer teaches the method of claim 59. Clemmer fails to teach but Hoyes teaches a mass filter comprises a mass filter comprising a plurality of electrodes wherein 

Regarding Claim 63, Clemmer teaches the method of claim 59, further comprising operating said mass filter in a low pass mode of operation in which only ions having mass to charge ratios less than a first mass to charge ratio value are transmitted. 

Regarding Claim 64, Clemmer teaches the method of claim 59, further comprising operating said mass filter in a high pass mode of operation in which only ions having mass to charge ratios greater than a first mass to charge ratio are transmitted. 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above and further in view of Belov (20030071206).
Regarding Claim 66, Clemmer teaches the method of claim 56. Clemmer teaches an ion guide (e.g. Figure 9, part 302 or Figure 5, part 152) but fails to teach applying one or more excitation waveforms to said ion guide such that ions having a certain mass to charge ratio or mass to charge ratios within a certain range are excited and/or attenuated. Belov teaches applying an excitation waveform such that ions having a certain mass to charge ratio or mass to charge ratios within a certain range are excited (Figure 3, [22]). Modification would have entailed using the same method of Belov in the method of Clemmer in order to excited ions that are not of interest to be further studied, including those that could be causing the overlap that Clemmer is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881